         Case 1:17-cv-06281-WHP Document 38 Filed 01/03/19 Page 1 of 4
                                                            THE PORT AIRHORITY OF NY & NJ
                                                             Law Department

                                                             4 World Trade Center
                                                             150 Greenwich Street
                                                             New York, NY 10007




January 3, 2019


VIA ELECTRONIC FILING
Honorable William H. Pauley III
United States District Court, Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1920
New York, New York 10007

       Re:     Theresa Harrison v. Port Authority of New York and New Jersey
               Civil Action No. 1:17-cv-06281-WHP

Dear Judge Pauley:

This office represents defendant The Port Authority of New York and New Jersey (the "Port
Authority" or "Defendant") in the above-referenced action. This letter is written in accordance
with Your Honor's Individual Rules to request a pre-motion conference for leave to file a motion
for summary judgment and an adjournment of the pre-trial conference scheduled for January 18,
2019 until after the motion is fully briefed. The current fact discovery end date is January 4, 2019
and it is the Defendant's position that Plaintiff cannot make out a prima facie claim of
discrimination under Title VII of the Civil Rights Act of 1964, as amended, and that Defendant
has demonstrated legitimate non-discriminatory reasons for terminating Plaintiffs probationary
employment.

Factual Background
Plaintiffs claims arise out of her probationary employment with the Port Authority as an
operations services supervisor in the Aeronautical Operations Unit at Newark Liberty International
Airpo1i. Plaintiff claims that Defendant unlawfully discriminated against her based on her race,
sex, and national origin, that Defendant created a hostile work environment, and that Defendant
wrongfully terminated Plaintiffs employment, each claim in violation of Title VII of the Civil
Rights Act, as amended.

Plaintiff was hired by the Port Authority on August 19, 2016 as a probationary employee and began
her training as an operations services supervisor on August 22, 2016. The duties and
responsibilities of an operations services supervisor include, but are not limited to, monitoring the
airfield for wildlife, removing wildlife from the airfield, conducting runway inspections; all of
which require that the operations services supervisor be able to safely operate and navigate a motor
vehicle on and around active runway areas. Operations services supervisors must undergo
numerous training qualifications in order to become certified to drive a motor vehicle on and
around the airfield because of the potential for catastrophic injuries in the event of a runway
         Case 1:17-cv-06281-WHP Document 38 Filed 01/03/19 Page 2 of 4



                                                             THE PORT AIRHORRY OF NY & NJ
incursion. As such, an operations services supervisor may not drive on or around the airfield until
they have passed all the required tests and received the required certifications. During Plaintiffs
probationary period, it became evident that she failed to possess the basic competency skills
required for the position. Between September 9, 2016 and October 3, 2016, training staff
documented Plaintiffs unsatisfactory progress to senior supervisory staff on five separate
occasions. On October 5, 2016, Plaintiffs supervisor documented at least eight deficiencies on
Plaintiffs evaluation, which included that she was unable to identify basic taxiway signs and
markings and that she was unaware of how to confirm runway status. On December 22, 2016,
Plaintiff committed an egregious violation known as a "runway incursion," when she drove her
vehicle onto an active runway without authorization, where a 747 cargo plane was about to land,
causing that plane to have to "go around" and not land on the runway as planned. Plaintiffs
employment was terminated on December 23 , 2016 as a result of this serious infraction.

Basis of Motion
To establish a prima facie claim for discrimination, Plaintiff must show that: "(1) [s]he belonged
to a protected class; (2) [s]he was qualified for the position; (3) [s]he suffered an adverse
employment action; and (4) the adverse employment action occurred under circumstances giving
rise to an inference of discriminatory intent." Terry v. Ashcroft, 336 F.3d 128 (2d Cir. 2003).
There is no dispute that Plaintiff has satisfied the first and third prongs of the test: she is a black
woman of Jamaican national origin and her probationary employment was terminated by the Port
Authority. However, Plaintiff has not, and cannot, satisfy the second and fourth prongs: it is clear
that Plaintiff did not possess the requisite skills for the position despite her experience, and it was
Plaintiffs own incompetency, which led to the runway incursion for which her employment was
terminated. There is no evidence that Plaintiff was discharged under circumstances giving rise to
an inference of discrimination. Contrary to Plaintiffs self-serving claims that her supervisors were
reluctant to train her, Plaintiff was offered and received additional training, during which her on-
going deficiencies were documented. It is well-settled that summary judgment is appropriate
where the plaintiff has "produced no evidence of circumstances giving rise to an inference of
defendants' discriminatory animus other than the conclusory allegations that plaintiff (was) treated
differently because of (her) race and color." Lumhoo v. Home Depot USA, Inc., 229 F.Supp.2d
 121 , 148 (E.D.N.Y. 2002).

Plaintiff has also failed to establish that Defendant's actions created a hostile work environment
under Title VIL A racially hostile work environment exists "when the workplace is permeated
with discriminatory intimidation, ridicule, and insult that is sufficiently severe or pervasive to alter
the conditions of the victim's employment and create an abusive work environment." Harris v.
Forklift Systems, Inc., 510 U.S. 17 (1993). The conduct must have both altered the conditions of
the victim's employment by being subjectively perceived as abusive by the plaintiff, and have
created an objectively hostile or abusive environment- one that a reasonable person would find to
be so. See Forrest v. Jewish Guild for the Blind, 3 N.Y.3d 295 (N.Y. 2004), citing Harris at 23.
Plaintiff claims that the following instances created a hostile work environment: when Plaintiff
was reprimanded by a supervisor for using her personal cell phone, when Plaintiff was told one
time by a supervisor that she needed to lose weight to fit into her uniform, and when that supervisor
drew a hangman to represent incorrect answers during a training exercise. While there is no
evidence to establish the supervisor's weight-related comments other than the Plaintiffs claims,


                                                   2
         Case 1:17-cv-06281-WHP Document 38 Filed 01/03/19 Page 3 of 4



                                                             THE PORT AIRHORITT OF NY & NJ

being reprimanded by a supervisor for employment-related issues does not give rise to a hostile
work environment claim. And while deposition testimony established that the supervisor plays
the "hangman game" to record incorrect answers during certain training exercises, even assuming
arguendo that it was done in poor taste, a hostile work environment requires more than a few
isolated incidents of racial enmity. Snell v. Suffolk County, 782 F.2d 1094 (2nd Cir. 1986). Not
only has Plaintiff here failed to establish any such ongoing conduct, but Plaintiff has further failed
to show that any of these claimed instances interfered in any way with her job performance.

Finally, Plaintiff has failed to establish that she was wrongfully terminated by Defendant under
Title VIL For reasons stated above, Defendant contends that Plaintiff has failed to make out a
prima facie case for discrimination, assuming arguendo that such a prima facie case is established,
the burden then shifts to Defendant to articulate a legitimate non-discriminatory reason for its
actions. Finally, the burden shifts back to Plaintiff to prove that discrimination was the true reason
behind Defendant's actions. Amaya v. Ballyshear LLC, 295 F. Supp. 3d 204 (E.D.N.Y 2018),
citing McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). The evidence clearly shows that
Plaintiffs probationary employment with the Port Authority was terminated for the objective
failures by her to meet the position' s requirements, which ultimately culminated in a serious safety
violation (i.e. runway incursion). The Plaintiffs conclusory claim that discrimination caused the
termination fails as a matter of law.

Should the Court find that Plaintiff has established any colorable claim for discrimination under
Title VII, Defendant cannot be held liable for alleged discriminatory acts of an employee's
supervisor under the Faragher/Ellerth defense. This affirmative defense is comprised of two
elements: (1) the employer exercised reasonable care to prevent and correct promptly any
discriminating behavior, and (2) the plaintiff employee unreasonably failed to take advantage of
any preventative or corrective opportunity provided by the employer or to avoid harm otherwise.
Ferraro v. Kellwood Co., 440 F.3d 96, 102 (2nd Cir. 2006). Further, where a tangible employment
action was taken against the plaintiff/employee, the defense is only available to an employer where
the tangible employment action is not linked to the supervisor's discriminatory harassment. Id.
Defendant asserts that the Faragher/Ellerth defense is applicable here because Plaintiffs
termination is not, and cannot be, linked to any alleged discriminatory harassment by Plaintiffs
supervisor. Plaintiff was terminated after committing a runway incursion, which forced a 747
aircraft to go around and was unable to land as scheduled. Termination for a documented safety
violation cannot be linked to any alleged discriminatory behavior by a supervisor. As to the first
prong of the defense, Defendant has clearly established through deposition testimony and
document discovery that it had numerous anti-harassment policies in place during the period of
Plaintiffs employment in 2016, as well as an Office of Equal Employment Opportunity, to which
Plaintiff failed to avail herself. And under the second element, Plaintiff failed to utilize any internal
complaint procedures to report any alleged discrimination or harassment by her supervisors.
Therefore, Defendant is entitled to the Faragher/Ellerth defense and as such is not liable for any
alleged discriminatory or harassing behavior by its employees.

For the above-stated reasons, the Port Authority hereby requests leave to move for summary
judgment and an adjournment of the pre-trial conference scheduled for January 18, 2019 until after
the motion is fully briefed.


                                                    3
         Case 1:17-cv-06281-WHP Document 38 Filed 01/03/19 Page 4 of 4



                                                  THE PORT AIRHORm OF NY & NJ

                                           Respectfully submitted,



                                           cherylAlan, Esq.
                                           The Port Authority of New York and New Jersey
                                           Law Department
                                           4 World Trade Center
                                           150 Greenwich Street, 24th Floor
                                           New York, New York 10007
                                           (212) 435-3431


cc: Lisa A. Jones, Esq. (via ECF)




                                       4
